           Case 2:20-cv-02322-JD Document 14 Filed 10/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DEBRA CONGO,                                                 CIVIL ACTION
                        Plaintiff,

                v.

 AMERICAN AIRLINES GROUP INC.,                                NO. 20-2322
 RICHARD MORGAN, Stock Clerk
 Supervisor, Individually and in his official
 capacity as an employee for American
 Airlines Group Inc.,
 BRANDON BUCHANAN, Supervisor,
 Individually and in his official capacity as
 an employee for American Airlines Group
 Inc., and
 JOHN DOES 1-10,
                      Defendants.

                                            ORDER

       AND NOW, this 7th day of October, 2020, upon consideration of Defendants’ Motion to

Partially Dismiss Plaintiff’s Amended Complaint (Document No. 9, filed September 9, 2020),

and Plaintiff’s Response in Opposition to Defendants’ Partial Motion to Dismiss (Document No.

11, filed September 23, 2020), following a Preliminary Pretrial Conference on October 5, 2020,

at which conference the Court addressed the issues presented in the Motion, the Court noting

that, in her Response to the Motion, plaintiff withdrew her retaliation claims against all

defendants, and that the only remaining argument in the Motion to Dismiss is that made by

defendant Morgan for failure to state a claim against him for discrimination and hostile work

environment, for the reasons stated during the Preliminary Pretrial Conference, all of which are

incorporated herein by reference, IT IS ORDERED as follows:
            Case 2:20-cv-02322-JD Document 14 Filed 10/07/20 Page 2 of 2




       1.      That part of the Amended Complaint in which plaintiff, Debra Congo, asserted

retaliation claims against defendants, American Airlines Group Inc., Richard Morgan and

Brandon Buchanan, are MARKED WITHDRAWN; and,

       2.      The only remaining issue presented in the Motion to Dismiss is defendant Richard

Morgan’s argument that the Amended Complaint fails to state a claim against him for

discrimination and hostile work environment. The Motion is DENIED. The Court concludes

that the allegations of, inter alia, ¶¶17, 18, 21, 23, 24 and 25 of the Amended Complaint

adequately allege claims of discrimination by defendant Richard Morgan and his participation in

creating a hostile work environment.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.




                                                2
